Esciiweiuer, J.
(dissenting). As now declared by the majority, the actual, practical result of the punitive feature grafted by ch. 477 of the Laws of 1909 on to the original primary election law created by ch. 451, Laws of 1903, then entitled “An act to provide for party nominations by direct vote,” is to destroy the effective right to and to annul the good-faith attempt of the Democratic party in this state to make an effectual party nomination by direct vote.
This punitive amendment, therefore, when thus put into effect is directly contrary to the expressed purpose of the act. It punishes, not the faithless or the inconstant of any particular party or those of other parties who overload such party at a preceding election, but rather those who* have been steadfast in their party allegiance. It inflicts the penalty of either permanent or temporary party emasculation upon those who have striven to preserve party virility; verily a topsyturvy in the idea of penal statutes.
There are two things in this connection to which even a court cannot be blind: first, that there is no known method by which the bulk of the voters of a party can be held within its own ranks at all times, or to protect it from invasion by the members of other parties; and second, that if many with present or former Democratic affiliations voted the Repub*178lican ticket in this fall’s primary election, thereby reducing the Democratic primary vote below the required ten per cent., yet it is also true and patently obvious that two years ago many Republicans voted for the then Democratic candidate for governor, thereby largely increasing the number of votes which makes the statutory basis upon which is to be computed the required percentage. No regulation within, nor statutory provisions without, political parties can prevent such practices, nor are either of such things by either party law or state law attempted. It would be a pitiful commentary on our electorate if we could not presume that some, at least, of such shifting in party ranks was done under the belief that the general good is better so served in the particular instance by such changes than by a blind and slavish adherence to party ties or fetishism. It cannot be within the reasonable purview of such regulation of party elections to introduce the fixity of the caste system in party politics in this country. An amendment to a law, therefore, such as the one here questioned, which effects a result directly contrary to the scope, purpose, and intent of the main act, should be held not germane thereto and unreasonable and therefore void. It amounts to a denial of the right. That, this court said in State ex rel. Van Alstine v. Frear, 142 Wis. 320, 341, 125 N. W. 961, the legislature cannot lawfully do.
This amendment should be held unreasonable and void for further reasons. It has neither justice, uniformity, nor equality in its, classifications and treatment of the parties as such or of the individual voters.
It permits the Prohibition party, which has never had in this state to exceed 10,000 votes for its candidate for governor at any election during the last ten years and but 6,047 at the election of 1920, to now vote its separate party column designation, while the Democratic party, which cast over 19,000 votes in the gubernatorial contest in the primary *179just held and over 200,000 votes for its candidate for governor in 1920, is denied such right.
Again, while the 19,000 voters in the Democratic primary-just held are now disfranchised so far as. party standing is concerned, yet if members of a new organization wished to have a column with a new party designation they would have,had apparently needed, under sub. (6) (d), sec. 5.05, Stats., but one per cent, of the total vote at the election of 1920, that is less than 8,000. So the Prohibition party can float its party designation in its separately so designated column though polling less than 7,000 votes in 1920; a new party could have the same privilege if it had 8,000 votes so designated in 1920; yet the Democratic party, then casting over 200,000 votes and now over 19,000 votes, more than the total of such other two, is declared to be officially dead.
No valid reasons can be suggested why such permitted results are reasonable requirements or regulations either as to the parties as units or the individual voters concerned.
These objections-to this portion of the primary election law before us are not based upon any unthinkable proposition such as suggested in the majority opinion that this punitive amendment is like some shuttlecock betwixt the battledore of constitutionality at one election and the battledore of unconstitutionality at another; these objections are and were inherent and present at the time of the passage of the amendment and have remained there. That occasion has not of tener presented their unfairness and injustice in the application of them in concrete form adds neither force nor weight to any argument in their favor. These very features were discussed by the late Mr. Justice Timlin and Mr. Chief Justice Winslow in their dissenting opinions in the McGrael Case, 144 Wis. 1, at pp. 51, 54, 128 N. W. 1041. What those two Justices there said by way of argument and prophecy is now a demonstration. Similar views to those thus expressed were voiced by Bruce, C. J., speak*180ing for the court, in State ex rel. Allen v. Flaherty, 40 N. Dak. 487, 169 N. W. 93.
While political parties have their grievous faults they are nevertheless a recognized .institution in this state and nation for permitting the sovereign will of the people to find legitimate expression in a democratic form of government.
Such right to party existence is still recognized,, even though it may be, as to municipal affairs, taken away. State ex rel. Binner v. Buer, 174 Wis. 120, 130, 133, 182 N. W. 855. In this last cited case it should be noted, however, that all parties were alike treated to extinction in municipal affairs, and not as here where the ax falls upon but one party neck. Here a statute is being upheld which denies to one class of voters a right which is granted to other classes of lesser numbers. It is just the kind of an unwarranted tampering with a constitutional right as was declared in the case of Hopper v. Britt, 204 N. Y. 524, 532, 98 N. E. 86, to be invalid.
For the reasons above stated I cannot join in the prose requiem expressed in the majority opinion.
I am authorized to- state that Mr. Justice Jones concurs with me in this dissent.